Filed 7/11/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 163







Charles Bradford Odom, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20180089







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Bobbi L. Weiler, Bismarck, ND, for petitioner and appellant; submitted on brief.



Julie A. Lawyer, Assistant State’s Attorney, Bismarck, ND, for respondent and appellee; submitted on brief.

Odom v. State

No. 20180089



Per Curiam.

[¶1]	Charles Bradford Odom appealed from a district court order denying his application for post-conviction relief. On appeal, Odom argues the district court erred in denying his application because the recently amended N.D.C.C. § 19-03.1-23(1)(a)(2) is a change in substantive law that should be applied retrospectively in the interest of justice. We summarily affirm under N.D.R.App.P. 35.1(a)(7), 
see State v. Iverson
, 2006 ND 193, ¶ 8, 721 N.W.2d 396 (holding a statute lessening punishment may not be applied retroactively to final convictions because it would constitute an invalid exercise by the Legislature of the executive pardoning power).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte